15-1068-ag
Lauria v. Sessions


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 24th day of February, two thousand seventeen.

PRESENT: REENA RAGGI,
                 RAYMOND J. LOHIER, JR.,
                 CHRISTOPHER F. DRONEY,
                                 Circuit Judges.
----------------------------------------------------------------------
SALVATORE LAURIA,
                                 Petitioner,

                        v.                                                 No. 15-1068-ag

JEFF SESSIONS, UNITED STATES ATTORNEY
GENERAL,
                                 Respondent.
----------------------------------------------------------------------
APPEARING FOR PETITIONER:                         THOMAS E. MOSELEY, Law Offices of
                                                  Thomas E. Moseley, Newark, New Jersey.

APPEARING FOR RESPONDENT:                        SONG E. PARK, Senior Litigation Counsel
                                                 (Benjamin C. Mizer, Principal Deputy Assistant
                                                 Attorney General; Cindy S. Ferrier, Assistant
                                                 Director, on the brief), Office of Immigration


  Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jeff
Sessions is automatically substituted for former Attorney General Loretta E. Lynch as
Respondent.

                                                     1
                                         Litigation, Civil Division, United States
                                         Department of Justice, Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is GRANTED, the BIA’s order is VACATED,

and the case is REMANDED to the agency for further proceedings.

      Petitioner Salvatore Lauria, a native and citizen of Italy, seeks review of a March

30, 2015 decision of the BIA affirming an August 28, 2013 decision of an Immigration

Judge (“IJ”) denying Lauria’s application for relief under the Convention Against Torture

(“CAT”). In re Salvatore Lauria, No. A030 990 439 (B.I.A. Mar. 30, 2015), aff’g No.

A030-990-439 (Immig. Ct. N.Y.C. Aug. 28, 2013).           A lawful permanent resident,

Lauria was deemed an applicant for admission pursuant to 8 U.S.C. § 1101(a)(13)(C)(v)

upon his return in 2007 from a trip abroad based on a 2004 conviction for violating the

Racketeer Influenced and Corrupt Organizations (“RICO”) statute.         He argues that

§ 1101(a)(13)(C)(v), a provision of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (“IIRIRA”), was applied to him in an impermissibly

retroactive manner because IIRIRA became effective on April 1, 1997, and his RICO

crime was committed prior to that date.        The BIA rejected this argument, reading

Vartelas v. Holder, 566 U.S. 257 (2012), to approve the application of

§ 1101(a)(13)(C)(v) to Lauria because his RICO conviction occurred after the statute’s

effective date. In its brief and more emphatically at oral argument, respondent argued

that this court did not need to decide whether Vartelas required that an alien have


                                           2
committed as well as been convicted of a crime identified in 8 U.S.C. § 1182(a)(2) after

IIRIRA’s effective date to avoid retroactivity because Lauria’s money-laundering

predicate act had continued after the statute’s effective date. That question, however,

cannot be decided on the present record. We assume the parties’ familiarity with the

facts and record of prior proceedings, which we reference only as necessary to explain

our decision to grant the petition, vacate the BIA’s judgment, and remand to the agency.

      Under the circumstances of this case, we review both the IJ and BIA opinions, see

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006), applying well

established standards of review, see 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey,

534 F.3d 162, 165–66 (2d Cir. 2008). Although we generally lack jurisdiction to review

a final order of removal against an alien who is removable by reason of having

committed a criminal offense identified in 8 U.S.C. § 1182(a)(2), we retain jurisdiction to

review questions of law. See 8 U.S.C. § 1252(a)(2)(C), (D).

      Lauria has raised a question of law as to whether the BIA engaged in improper

fact-finding regarding the commission of his crime. He contends that his racketeering

offenses were “committed no later than 1996, when [he] ceased involvement” with the

company through which he had engaged in the predicate acts of securities fraud. Pet’r’s

Br. 16. The record offers some support for this claim insofar as Lauria, in a March 1,

2013 hearing before the IJ, testified that he had committed the predicate act of money

laundering “from ’93 to ’96.” C.A.R. 164. Respondent, nevertheless, relies on the

criminal information in the record to which Lauria pleaded guilty to argue that



                                            3
commission of the crime continued through September 1998, the end date of one RICO

predicate act of money laundering, i.e., after the effective date of § 1101(a)(13)(C)(v).

       The IJ never made a finding as to the date Lauria committed the RICO crime of

conviction because Lauria conceded inadmissibility at that point in the removal

proceedings. When on appeal, Lauria first argued retroactivity, the BIA stated that

Lauria had committed the RICO crime of conviction “between March 1993 and

September 1996.” C.A.R. 3. Respondent suggests this reflects a scrivener’s error and

that the crime’s concluding date was September 1998.            No matter.     The existing

administrative record, which does not include the record of Lauria’s plea allocution or

any related plea agreement, does not admit a legal determination as to the concluding

date of the RICO crime’s commission. To the extent the question required further

factual inquiry, any finding had to be made by the IJ. See 8 C.F.R. § 1003.1(d)(3)(iv)

(prohibiting BIA from engaging in factfinding other than “taking administrative notice of

commonly known facts such as current events or the contents of official documents”);

Padmore v. Holder, 609 F.3d 62, 68 (2d Cir. 2010) (stating that, in conducting

independent factfinding, BIA “exceeded its authority,” and thus raised reviewable error

of law).

       Accordingly, without now deciding whether Vartelas identifies commission or

conviction as the relevant date, but relying on the parties’ view that the matter may be

decided by reference to commission, we remand for the agency to develop the record as

to the date of commission of Lauria’s RICO crime of conviction. See Padmore v.

Holder, 609 F.3d at 70. Such remand is not futile, see Lianping Li v. Lynch, 839 F.3d

                                             4
144, 149 (2d Cir. 2016), because the concluding date of the crime is potentially

dispositive; if the crime continued after the effective date of § 1101(a)(13)(C)(v) as the

government urges, that provision’s application to Lauria could not be impermissibly

retroactive, even under Lauria’s urged reading of Vartelas v. Holder, 566 U.S. at 272.

We do not here decide how we would construe Vartelas if Lauria’s RICO crime was

committed before the effective date of § 1101(a)(13)(C)(v) and only his conviction

post-dated the statute.

       In sum, we GRANT the petition, VACATE the BIA’s judgment, and REMAND

for further proceedings.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            5